Citation Nr: 0705940	
Decision Date: 03/01/07    Archive Date: 03/13/07	

DOCKET NO.  05-35 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from November 1950 to 
November 1952.  There was no combat service, and the 
veteran's military occupation was lineman.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied service connection 
for a back injury.  The veteran had initially requested a 
Travel Board hearing, but withdrew that request in writing in 
July 2006.  His later request for an advance on the docket 
due to advancing age was granted by the Board in February 
2007.  The case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Although the veteran is presently shown to have low back 
arthritis and disc disease, there is a complete absence of 
any objective evidence demonstrating that these findings are 
attributable to any incident, injury or disease of active 
military service over 50 years earlier.  



CONCLUSION OF LAW

A low back injury, causing residual disability, was not 
incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice with respect to 
his current claim in June 2004, prior to the issuance of the 
initial adverse rating decision now on appeal from November 
2004.  This notification informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  This notice also informed the veteran that no 
service medical records had been discoverable as they were 
likely "fire related," and requested he complete an NA 
Form 13055 and return it to the RO in an attempt to discover 
any possible records documenting medical treatment during the 
veteran's military service.  This notice also informed the 
veteran of multiple alternative methods of attempting to 
document his claim, including statements from military 
medical personnel or fellow service members, private medical 
evidence, employment physical examinations, letters written 
during service, pharmacy prescription records, and insurance 
examinations, and offered to assist him in the collection of 
any additional evidence he might reasonably identify.  

The only records discoverable from the veteran's period of 
service were unit sick reports of the 452D Armored Field 
Artillery Battalion at Camp Polk, Louisiana.  There is 
documentary evidence on file indicating that multiple 
requests for service medical records from various sources 
were unsuccessful.  The veteran was so informed.  Records of 
the veteran's treatment with VA commencing in 2002 were 
collected for review, and the veteran submitted certain 
private medical records directly to the Board with waiver of 
original RO consideration.  

All known available records have been collected for review 
and it is clear that any further attempts to obtain service 
medical records would be futile.  The veteran was provided 
with VCAA notice with respect to effective dates in October 
2006, and to the extent that this notice is viewed as having 
been provided on an untimely basis, considering no allowance 
may result in this appeal, any failure to provide timely 
notice with respect to effective dates must be harmless 
error.  The Board finds that VCAA is satisfied in this 
appeal.  38 U.S.C.A. § 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board considered referring this appeal for a VA 
examination with record review and request for clinical 
opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d)(2).  
However, in the absence of any evidence of low back injury or 
surgery for well over 50 years after the veteran was 
separated from service, referral for such examination is not 
warranted, because a request for opinions would certainly 
require speculation on the part of any examining physician.  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for certain specified 
diseases, including arthritis, which are shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestation sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The veteran filed his initial claim for 
nonservice-connected VA pension benefits in August 2002.  At 
that time, there was no claim with respect to his low back.  
Pension, with aid and attendance benefits, was granted 
effective from the date of claim in August 2002, on the basis 
of a 100 percent evaluation for Alzheimer's dementia 
(competent).  In June 2004, the veteran filed his first claim 
for service connection for a back injury during service.  
This was over 52 years after he was separated from service, 
at age 75.  

As noted above, multiple attempts to obtain any service 
medical records were unsuccessful.  The veteran's DD Form 214 
indicates that he served all of a two-year enlistment, and 
there is no indication that he was separated early and/or for 
medical reasons.  His military occupation was lineman.  

As noted above, the only records which could be located were 
sick reports for the unit to which the veteran was assigned 
during his service at Camp Polk, Louisiana.  These 
commander's reports do indicate that the veteran was seen on 
four occasions in March 1951, and on each occasion there is 
an indication that the problem for which he was seen was 
incurred in line of duty, and on each occasion the immediate 
disposition was return to duty.  On one occasion in March 
1951, it was noted that the reason the veteran was seen was 
not incurred in line of duty but had existed prior to 
service, and again he was returned to duty.  The veteran was 
then seen on four occasions in April 1951, and on each 
occasion it was noted that the problem for which he was seen 
existed prior to service, and on each occasion the immediate 
disposition was return to duty.  On two occasions in May 
1951, the veteran was seen and it was noted that the reason 
therefore existed prior to service, and he was immediately 
returned to duty.  On three subsequent occasions, the veteran 
was seen and it was noted that the reason he was seen was 
incurred in line of duty, and on each occasion he was 
immediately returned to duty.  The veteran was seen on one 
other occasion in June 1951, and it was again noted that the 
reason he was seen was it incurred in line of duty, and the 
immediate disposition was return to duty.  Unfortunately, 
these commander's reports include no specific information of 
any kind as to the reason the veteran was seen or evaluated 
by medical personnel, and there is no indication whether all 
of these visits were related to a single problem, or for 
separate problems.  

In July 2004, in response to VCAA notice informing the 
veteran that service medical records were unavailable, the 
veteran wrote a statement indicating that he reported to the 
camp dispensary during service where he could not be provided 
medical help.  He wrote that he was then sent to the camp 
medical center, and that a military physician informed him 
that he had a "bad disc" in his low back, but that this 
physician was also unable to do anything for him.  He wrote 
that the military physician told him that the only help he 
could get would be to refer him to Walter Reed Hospital, but 
this physician did not recommend that he have immediate 
surgery at the time, so the doctor provided him with an L3 
profile, which called for no prolonged standing or marching 
or heavy lifting, and that this was a permanent profile, and 
that he did odd jobs for the rest of his time in service.  

VA outpatient treatment records commencing in 2002 do 
document treatment for the veteran for Alzheimer's and early 
parkinsonian syndrome.  The veteran had problems with his 
back and shoulders, and had neurological problems with his 
lower extremities resulting in falls.  In April 2003, the 
veteran reported falling out of a utility trailer three weeks 
earlier, and injuring his back and right hip.  These records 
include the veteran's report of having been married for 
21 years with no children, and being retired from 
"maintenance and construction work (1991)."  

In November 2003, a VA physical therapy outpatient 
consultation record includes the veteran's report that his 
memory was good, but that he had problems with speech, and 
that he had problems with shoulder and back arthritis.  Other 
records, however, report that the veteran did have some 
difficulty with memory.  The veteran reported having 
undergone back surgery some 45 years earlier "(a disc 
removed)."  X-ray studies of the lumbosacral spine performed 
by VA in November 2003 revealed diffuse changes of 
degenerative disc disease throughout the lumbar spine, with 
diffusely distributed marginal osteophytes and modest to 
moderate narrowing of the intervertebral disc spaces.  There 
were also diffuse changes of facet joint arthropathy, most 
marked at L4-L5 and L5-S1.  It was also reported that, 
"despite the history, there is no definite evidence for 
spinal fusion and no definite evidence for laminectomy."  It 
was also reported that the S1 vertebral body was 
transitional.  In April 2004, there is a notation of chronic 
low back pain, and an indication that it had been reported as 
having had onset for "1 year."  In June 2004, the veteran 
reported having fallen five times the previous month.  

Finally, the veteran submitted private medical records from 
an emergency room from December 2006, indicating that he had 
been diagnosed with sciatica and including a description of 
that problem and a discussion of routine treatment provided 
therefor.  

A clear preponderance of the evidence of record is against 
the veteran's claim for service connection for the residuals 
of a low back injury incurred during military service from 
1950 to 1952.  It is certainly unfortunate that there are no 
service medical records available for review.  Although there 
is documentation that the veteran reported for some form of 
medical treatment for one or more reasons on many occasions 
form March through June 1951, these records do not specify in 
any particular the reason such treatment was sought or 
provided.  It is noteworthy, however, that these records do 
indicate that certain problems treated were incurred in line 
of duty, but a series of other entries clearly report that 
the reason for treatment was not incurred in line of duty, 
but existed prior to enlistment.  Also noteworthy is that 
that on each occasion the veteran was seen, he was 
immediately released to duty.  That is, there is no 
indication that he was ever hospitalized or provided any 
extended treatment at any time.  As the veteran apparently 
served his entire two-year enlistment at Fort Polk, 
Louisiana, with the same military unit, it may also be noted 
that although seen for one or more medical reasons from March 
to June 1951, there is no indication that the veteran sought 
or required any further treatment, at least as documented in 
the detachment commander's report, from early June 1951 until 
he was ordinarily separated from service in November 1952, a 
period of some seventeen months.  

However, missing service medical records are not the only 
problem presented in this appeal.  There is simply no 
objective medical or other evidence documenting chronicity of 
low back symptoms at any time during the 50 years from the 
veteran's separation from service in 1952, until VA 
outpatient treatment records begin documenting low back 
arthritis and disc disease in 2002.  These treatment records 
include the veteran's report to VA medical personnel in 
November 2003, that 45 years ago he had undergone the private 
surgical removal of a disc from his low back.  Forty-five 
years earlier than 2003 would had been some time in 1958, 
which would have been six years after the veteran was 
separated from military service.  Despite being requested to 
provide properly completed medical release forms for any 
private medical evidence which might be available, the 
veteran did not provide such information for VA to attempt to 
obtain copies of these records on his behalf.  

Additionally, although the veteran reported having undergone 
low back surgery in the late 1950's, VA X-ray studies from 
2003, though noting diffuse changes of degenerative disc 
disease and degenerative arthritis, were interpreted as 
revealing no definite evidence for any previous surgical 
spinal fusion or lumbar laminectomy.  These X-ray studies did 
not reveal prior back surgery as reported by the veteran, and 
these X-ray studies did not include evidence of any discrete 
or identifiable trauma to the low back, as opposed to the 
type of disc disease and degenerative changes which might be 
expected in an individual of advancing years.  These 
outpatient treatment records also record the veteran's report 
of having retired in 1991 from a post-service occupation of 
maintenance and construction.  Finally, these record document 
that the veteran had been recently experiencing a series of 
falls with additional injuries to his low back and 
shoulder(s).  

The clear preponderance of the evidence on file is against 
the veteran's claim for service connection for the residuals 
of a low back injury incurred during service in the early 
1950's.  There is an absence of any competent evidence 
demonstrating such injury during service, and even in the 
unfortunate absence of all service medical records, there is 
a complete absence of any post-service objective clinical 
evidence of chronicity of low back symptoms for 50 years 
after service.  A report of earlier low back surgery is not 
confirmed on current X-ray study examination, and current X-
ray studies do not confirm any old trauma or other discrete 
or identifiable injury to the low back.  The existing 
commander's sick reports do show that the veteran was seen on 
a number of occasions during service but many of these 
entries clearly note that the reason he was seen was a 
problem which has existed prior to service.  For these 
reasons and bases, the Board must deny the veteran's claim.  
As previously stated by the RO, if service medical records 
favorable to the veteran's claim are later discovered, this 
decision will be reviewed as of the date of this pending 
claim.






ORDER

Entitlement to service connection for the residuals of low 
back injury is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


